UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1) SMITH-MIDLAND CORPORATION (Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) (CUSIP Number) Tall Cotton Partners, LLC 1801 Libbie Avenue, Suite 201 Richmond, VA 23226 Attention: Fredrick L. Russell, Jr. (804) 648-4802 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 4, 2016 (Date of Event which Requires Filing of this Statement) . 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Tall Cotton Partners, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF GROUP (a)¨(b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 01 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 01 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 01 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0 14 TYPE OF REPORTING PERSON OO – limited liability company 1 Virginia Capital II, LP (“VCP II LP”) owns a majority of the voting interests in Tall Cotton Partners, LLC (“TCP”), and Virginia Capital Partners II, LLC (“VCP II”) is the sole manager of TCP. VCP II is the general partner of VCP II LP. Virginia Capital Partners, LLC (“VCP”) is the sole owner of VCP II. Frederick L. Russell, Jr. controls VCP. CUSIP No. 832156103
